NATHANIEL R. JONES, Circuit Judge,
dissenting.
I agree with the majority that plaintiff Kathy Brown has not put forth sufficient evidence to support a finding that Hamilton County, CMS, Hamilton County Sheriff Simon Leis, or CMS administrator Sally Remillard acted with deliberate indifference to Mr. Starcher’s medical needs. However, I disagree with its determination that a reasonable jury could not find that defendant Joseph Spriggs was deliberately indifferent. Accordingly, I respectfully dissent.
It is well settled that “the treatment a prisoner receives in prison and the conditions under which he is confined are subject to scrutiny under the Eighth Amendment.” Helling v. McKinney, 509 U.S. 25, 31, 113 S.Ct. 2475, 125 L.Ed.2d 22 (1993). While the Constitution “does not mandate comfortable prisons,” Rhodes v. Chapman, 452 U.S. 337, 349, 101 S.Ct. 2392, 69 L.Ed.2d 59 (1981), it does not permit inhumane ones. Farmer v. Brennan, 511 U.S. 825, 832, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994). In this vein, the Eighth Amendment proscribes “deliberate indifference” to a substantial risk that serious harm would befall an inmate. See Estelle v. Gamble, 429 U.S. 97, 104, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976); Farmer, 511 U.S. at 834-835; Street v. Corrections Corp. of America, 102 F.3d 810, 814 (6th Cir.1996). In Farmer, the Supreme Court fleshed out the “deliberate indifference” standard. This standard does not require a claimant to “show that a prison official acted or failed to act believing that harm actually would befall an inmate;” rather an official is deliberately indifferent to an inmate’s medical needs when he acts, or fails to act, “despite his knowledge of a substantial risk of serious harm” to the prisoner. Farmer, 511 U.S. at 842. In ascertaining whether an official had knowledge of a substantial risk, a claimant can establish such knowledge by “the very fact that the risk was obvious.” Id. Whether a prison official had the necessary knowledge is a factual question that can be shown “in the usual ways” that claimants prove facts, including inferences from circumstantial evidence. Id.
In September 1991, Casey Starcher attempted to commit suicide by hanging himself with an electrical, cord. His father discovered him and rushed him to a hospital. Starcher spent five days in a psychiatric unit before being released. Two years later, on September 10, 1993, the *469Cincinnati Police Department arrested the then-22-year-old Starcher for receiving stolen property and unlawful firearm possession. While in police custody, Starcher took a police officer’s weapon and barricaded himself in a room. The police eventually made their way into the room where Starcher, with the barrel of the gun inside his mouth, threatened to kill himself if they did not stay back. A police negotiator cleverly told Starcher that if he merely sought to kill himself and not hurt anyone else, he could remove the clip from the gun, and use the bullet in the chamber on himself. Starcher complied and reiterated that he would kill himself if the officers did not stay back. As the officers approached him, Starcher pulled the trigger several times, but unbeknownst to him, the gun would not discharge without an engaged clip. The police subsequently subdued Starcher and took the gun away from him.
Pending his trial, Starcher was held at the Hamilton County Justice Center (“HCJC”), which employed Correctional Medical Services, Inc. (“CMS”) for the provision of medical and psychiatric service to inmates. At HCJC, Starcher was evaluated by CMS “behavioral science specialist” Joseph Spriggs. Starcher told Spriggs about his suicide attempt in 1991 and his recent suicide attempt in the police precinct. Given that Starcher told Spriggs that he continued to have suicidal thoughts, Spriggs evaluated Starcher as a suicide risk and assigned him to HCJC’s Medical Unit. Spriggs continued to meet with Starcher in late 1993 and early 1994 and eventually concluded that Starcher was no longer suicidal, but that he suffered from “situational anxiety,” which was precipitated by the status of his legal proceedings. Spriggs Dep at 56.
In November 1993, Dr. Constance Logan, a clinical psychologist at Cincinnati’s University Hospital, examined Starcher. While Logan noted that HCJC had not placed Starcher on medication and had removed him from suicide watch, she also noted that the HCJC had determined that Starcher “continue[d] to present a possible suicide risk____” J.A. at 329. Dr. Logan herself concluded that although Starcher “shows no present signs or symptoms of a major mental disorder[,][h]is impulsivity and dislike of incarceration suggest that he continues to represent a risk for self-injurious behavior as a way of demonstrating that dislike.” Dr. Logan emphasized that Starcher’s problems emanated from his fear of extended incarceration and his need to be accepted by his family and friends. J.A. at 334-35.
On February 23, 1994, Starcher pled guilty to charges of receiving stolen property, unlawful possession, escape, and aggravated robbery and was sentenced to a term of imprisonment. On this same day, after entering his guilty plea, Starcher met with Spriggs and told him that he was extremely disappointed with the performance of his public defender and that he felt as if he had no choice but to accept the prosecutor’s plea bargain. Starcher further stated that he desired to be transferred back to the mental health unit, as “suicide could become an option.” Spriggs Dep. at 65. Notwithstanding these indications, Spriggs concluded that Starcher was not suicidal and that he should remain in the transitional quarters where he contemporaneously resided.
Shortly after he received his prison sentence, Starcher was transferred to the Warren Correctional Institution (‘WCI”), where he became a patient of staff psychologist Dr. Amy Hamilton. Dr. Hamilton determined that Starcher was not suicidal and accordingly concluded that he need not be placed on suicide watch or otherwise segregated from the general inmate population. During this time, Starcher moved the Hamilton County *470Court of Common Pleas to withdraw his guilty plea and hoped he would receive a new trial. On May 5, 1995, Starcher received a letter from his attorney that he construed as “bad news” with regard to his pending motion. J.A. at 107-08. Starcher told Hamilton that he could not “do seven more years” in prison, and Hamilton was concerned that Starcher might be suicidal. J.A. at 108-09.
In July, 1995, Starcher was transferred from WCI back to HCJC pending resolution of his plea withdrawal motion. Dr. Hamilton specifically requested that Starcher be placed in HCJC’s mental health unit, rather than the general HCJC population, since the former would provide a setting similar to the more serene environment Starcher experienced at WCI. Hamilton indicated that she believed Starcher should be placed in the mental health unit because he needed a “lower stress,” “quieter” environment, not because she thought he was suicidal. J.A. at 114-15. Hamilton further testified, however, that such a lower stress environment was necessary, at least in significant part, because Starcher’s impending legal matters were likely to be resolved in the near future. Indeed, given her concerns regarding Starcher and his reactions to his legal developments, she called the HCJC to ensure that they were “familiar” with Starcher’s situation and specifically asked that Starcher be evaluated as his legal proceedings develop. J.A. at 788; Hamilton Dep at 115-16. Hamilton did not request that Starcher be placed on suicide watch because “he was very hopeful about his legal matters at [that] point so he wasn’t suicidal then.” J.A. at 739.
Based on Hamilton’s admonishment that CMS keep an eye on Starcher, Jean Jones, Spriggs’ supervisor at HCJC, asked Spriggs to immediately evaluate Starcher as soon as he was brought to the jail. Since CMS did not have a policy of obtaining outside medical records on inmates housed in the mental health unit, Spriggs did not have — and therefore did not review — Hamilton’s evaluations of Starcher’s mental well-being over the preceding fourteen months. Spriggs Dep. at 81, 91. Further, at the time of the intake evaluation, Spriggs did not even review his own records detailing his evaluations of Starch-er during Starcher’s late 1993-early 1994 stay at HCJC. Spriggs Dep. at 84. At intake, Spriggs concluded that Starcher was not suicidal yet, as a “professional courtesy” to Hamilton, assigned him to the Medical Unit — albeit for observation only, as opposed to suicide watch. J.A. at 769-70, 772. Shortly after the intake evaluation, Starcher met with Spriggs and informed him that he was particularly upbeat about his pending appeal. Spriggs subsequently met with Starcher two more times, and although Starcher continued to express serious anxiety with regard to the outcome of his pending motion, Spriggs did not deem this anxiety sufficient to necessitate a suicide watch. J.A. at 770-775.
On August 2, 1995, the Common Pleas court denied Starcher’s motion to withdraw his guilty pleas. The next day, Starcher’s attorney, Teresa Cunningham, spoke with WCI’s Hamilton to inform her that Starcher’s motion had been denied and to seek guidance concerning any precautions that should be taken after she told Starcher about the motion’s fate. Hamilton told Cunningham that when the latter went to the HCJC to tell Starcher about the court’s disposition of his motion, she should “apprise HCJC staff that she will be giving Starcher bad news, and that they use caution in dealing with him.” J.A. at 611. Cunningham went to HCJC to relay Hamilton’s message. At HCJC, Cunningham spoke with Spriggs and informed him that the court denied Starch-er’s motion and that Hamilton indicated *471that Stareher should be “watched.” J.A. at 702-703.1 Cunningham testified that though Spriggs stated, “Oh, [Stareher] lost the motion. He was counting on that [and] I’ll watch him,” he did not take any notes, review any files, or make any other indication that he would follow-up on Hamilton’s admonition. Cunningham’s Dep. at 75-76. CMS had a policy that when inmates housed in the mental health unit received notice of “shocking or bad news,” their mental well-being would be re-evaluated. Spriggs Dep. at 109. The record does not indicate that Spriggs took any action after speaking with Cunningham. Sometime after lockdown — either late in the evening of August 3 or early in the morning of August 4 — twenty-three year old Stareher committed suicide by placing a plastic bag over his head, securing it with a shoe string or piece of cloth, and suffocating himself.
This court reviews the district court’s order granting summary judgment de novo. See Terry Barr Sales Agency, Inc. v. All-Lock Co. ., 96 F.3d 174, 178 (6th Cir.1996). Summary judgment is appropriate “if the pleadings, depositions, answers to interrogatories, and admissions of file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law.” Fed.R.Civ.P. 56(c). Moreover, the record, and any inferences derived therefrom, “must be viewed in the light most favorable to the party opposing the motion.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986).
Looking at the record in the light most favorable to Brown, and giving her the benefit of all favorable inferences, a reasonable jury could conclude that Spriggs was deliberately indifferent to the possibility Stareher might commit suicide sometime after August 3.2 As noted above, Spriggs knew of Starcher’s previous two suicide attempts, and he knew that Hamilton had specifically alerted his boss Jean Jones — who in turn notified Spriggs — that Stareher should be reevaluated. Additionally, on the day before the suicide, Cunningham specifically told Spriggs that Hamilton indicated that Stareher should be watched “with caution” after he re*472ceives notice that his motion was denied. In her deposition, Cunnigham reported that Spriggs acknowledged that he knew Starcher was counting on winning his motion for retrial and indicated that he would watch Starcher. However, despite his knowledge of Starcher’s previous suicide attempts and Cunningham’s warning, Spriggs did not order that Starcher be watched more closely. In fact, he did not even take any steps to determine the current nature of Starcher’s condition. Although CMS’s own policy indicated that mentally unstable inmates should be reassessed when they receive unfortunate news, Spriggs did not make or request such a re-assessment of Starcher, nor does the record indicate that he planned to make such a re-assessment. Given Spriggs’ knowledge of Starcher’s history, a reasonable jury could certainly find that Spriggs understood that there was a substantial risk that Starcher would commit suicide and that his failure to take any steps to minimize that risk constituted deliberate indifference.

. In his deposition, Spriggs denied that Cunningham told him about Hamilton’s warning. Spriggs contends that Cunningham simply inquired into Starcher’s general behavior. For the purposes of deciding the Defendants’ summary judgment motion, the district court correctly assumed the validity of Cunningham's testimony.


. In Greason v. Kemp, inmate Greason was placed under the continued supervision of the prison’s mental health team given his constant depression and suicidal thoughts. 891 F.2d 829, 832 (11th Cir. 1990). After a short meeting with Greason, a prison psychiatrist concluded that Greason’s condition had stabilized and that he no longer needed to take anti-depression medication. Id. The psychiatrist made this assessment without reviewing Greason’s clinical file or assessing his potential for suicide. Id. About a month later, after a visit to Greason, Greason’s parents informed the prison’s mental health team leader that Greason was harboring suicidal thoughts, that he had attempted to commit suicide by tying a cloth around his throat, and that he should be transferred to a hospital given his suicidal behavior. Id. at 832-833. The official indicated that he would "take care of it,” but in fact did nothing. A few weeks later, Greason killed himself. Id. at 833. The Eleventh Circuit reversed a district court’s summary judgment for the prison, holding that a reasonable jury could have concluded that, based on what he knew, the team leader’s failure to take any steps to prevent Greason’s suicide constituted deliberate indifference. Id. at 836. See also Dolihite v. Maughon, 74 F.3d 1027, 1042-43 (11th Cir.1996) (affirming denial of summary judgment when prison official knew of recent suicide attempt by inmate with a history of mental illness and suicide threats, yet failed to act).